               Case 1:21-cv-05996-VEC Document 6 Filed 08/04/21 Page 1 of 1




Writer's Direct Number                                                                 Writer's E-mail Address
212.756.2150                                                                           Michael.Cook@srz.com



                                               August 4, 2021

    VIA ECF

    The Honorable George B. Daniels
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007


                    Re: Request for extension of time to reply to plaintiff’s opposition brief
                        Nitel, Inc. v. Cerberus Business Finance, LLC et al., No. 21-cv-05996

    Dear Judge Daniels:

                   We represent defendants Cerberus Business Finance, LLC and PEPI Capital, L.P.
    (“Defendants”) in the above-referenced action. We write on behalf of Defendants to request an
    extension of time to reply to plaintiff Nitel, Inc.’s (“Plaintiff”) Memorandum of Law in
    Opposition to Defendants’ Motion for Order Withdrawing Adversary Proceeding under 28
    U.S.C. § 157(d) and Consolidation with Action Pending Under Fed. R. Civ. P. 42(a) (ECF No.
    5), filed on August 2, 2021. Defendants request an extension of time from August 9, 2021 to
    August 26, 2021 to reply to Plaintiff’s opposition.

                   This is Defendants’ first request for an extension of time. Counsel for Plaintiff
    has consented to this request, subject to the Court’s approval.

                                                     Respectfully,

                                                     /s/ Michael L. Cook

                                                     Michael L. Cook

    cc: via ECF
        Jason M. Torf, Esq.
        John C. Cannizzaro, Esq.
        ICE MILLER LLP
        Counsel for Plaintiff Nitel, Inc.
